The decree of the court below is affirmed upon the authority of Burton v. McMillan, 52 Fla. 469, 42 So. 849, 8 L.R.A. (N.S.) 991, 120 A. S. R. 220, 11 Ann. Cas. 380, and Sheldon v. Wilfore, 136 Fla. 312, 186 So. 508. See also 17 Am. Juris. 888-889. There was ample evidence before the chancellor to sustain his decree under the authority of the above cited cases. No reversible error appearing in the record, the decree appealed from is hereby affirmed.
Affirmed.
BROWN, C. J., TERRELL, BUFORD, CHAPMAN and ADAMS, J. J., concur.
THOMAS, J., dissents.
WHITFIELD, J., not participating.